Plaintiff below relied upon the provisions of the statute, which he claimed exempted him from procuring a city license, he having procured what is termed a soldier's license from a county auditor under the provisions of *Page 534 
Section 6351, General Code, and claimed that he was by the express terms thereof, and by Section 6353, General Code, authorized to sell goods, wares, and merchandise anywhere in the state.
The construction and application of the provisions of these sections and Section 6352, General Code, determine the question. Section 6351, General Code, exempts plaintiff, not from procuring a license, but only "from paying any fee for a municipal or other license, as required by law or ordinance," and Section 6352, General Code, which must be read with the other sections, recognizes the police power otherwise conferred upon municipalities, and particularly with reference to the regulation of peddlers, and provides that "a municipal authority, issuing a license to him, for the purpose of peddling, may revoke and cancel it when he is guilty of a wrongful act in connection with such business or is not a fit person to be engaged therein."
The purpose of the legislation is obvious and the conclusion irresistible that only exemption from the payment of an additional fee is attempted and no exemption from municipal police regulation other than that specified is contemplated or authorized. Under the averments of the answer the plaintiff was found violating the ordinance by the police officer, and the officer was authorized by the provisions of Section 13492, General Code, to make the arrest without a warrant, and certainly it cannot be determined as a matter of law that detention for one hour is an unreasonable time. The demurrer to the answer was therefore properly *Page 535 
overruled, and the judgment of the Court of Appeals affirming that action must be affirmed.
Judgment affirmed.
MARSHALL, C.J., ROBINSON, JONES, DAY and ALLEN, JJ., concur.
WANAMAKER, J., not participating.